i          i        i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00606-CR

                                       Lauro MOCTEZUMA,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-7520
                          Honorable Philip A. Kazen, Jr., Judge Presiding



PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 5, 2008

DISMISSED

           Pursuant to a plea bargain agreement, appellant, Lauro Moctezuma, pled nolo contendere to

driving while intoxicated. On June 30, 2008, the trial court imposed sentence and signed a

certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). After appellant filed his notice of appeal,

the court clerk sent copies of the certification and notice of appeal to this court. See TEX . R. APP .
                                                                                       04-08-00606-CR

P. 25.2(e). Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX . R.

APP . P. 25.2(d). Accordingly, on September 10, 2008, this court issued an order stating this appeal

would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

appellant has the right of appeal was made part of the appellate record. See Daniels v. State,110

S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       On September 15, 2008, appellant’s appellate counsel notified this court that counsel has

reviewed the electronic judicial records in this case and can find no right of appeal for appellant. In

light of the record presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court

to dismiss this appeal. Accordingly, this appeal is dismissed.



                                                        PER CURIAM




DO NOT PUBLISH




                                                  -2-